Citation Nr: 1425109	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In January 2010, the Board remanded the current issue for further evidentiary development.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on appeal.

In August 2010, the Veteran was afforded a VA spine examination pursuant to remand instructions issued by the Board in January 2010.  The examiner opined that the Veteran had a back disability prior to service that was permanently aggravated by in-service injuries.  However, he then opined that the Veteran's current low back disability was less likely as not related to his preexisting or in-service condition, stating that the current disability was most likely due to a back injury the Veteran sustained after a fall in October 1988.  Although the examiner went on to state that the Veteran has had ongoing low back problems related to the 1988 fall and two subsequent back surgeries, he did not provide a rationale for the opinion that it was those subsequent events, and not a preexisting or in-service back condition, that caused the Veteran's current low back disability.  As a result, the Board finds that an additional medical opinion is required prior to adjudication of the claim.

Additionally, the Veteran noted during VA treatment in August 2010 that he had been approved for Social Security Administration (SSA) benefits.  It is unclear from the record whether such claim would provide any relevant information concerning the issue on appeal.  Thus, on remand, the Veteran should be asked if his claim for SSA benefits included a low back condition, and if so, such records should be requested.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify whether his claim for Social Security Administration benefits included a low back condition.  If it did, the AOJ should request copies 
of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Return the claims file to the August 2010 VA examiner, if available.  The August 2010 examination report and the claims file should be reviewed.  Thereafter, the examiner should provide an addendum opinion explaining why the Veteran's current low back disability is more likely related to his 1988 fall and/or subsequent back surgeries than to his preexisting low back condition, which the examiner found to be permanently aggravated by service.  In so doing, the examiner should provide his opinion on the significance, if any, of the 1978 tomogram report that revealed an unusual orientation at the left L4-5 joint.

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



